           Case 2:19-cv-00598-TLN-CKD Document 73 Filed 05/27/20 Page 1 of 2


 1   BOUTIN JONES INC.
     Robert D. Swanson, SBN 162816
 2   555 Capitol Mall, Suite 1500
     Sacramento, CA 95814-4603
 3   Telephone:   (916) 321-4444
     Fax:         (916) 441-7597
 4
     LEASON ELLIS LLP
 5   Robert M. Isackson, Pro Hac Vice
     Matthew L. Kaufman, Pro Hac Vice
 6   Henry A. Gabathuler, Pro Hac Vice
     1 Barker Avenue, 5th Floor
 7   White Plains, NY 10601
     Telephone:     (914) 821-3079
 8   Fax:           (914) 280-0023

 9   Attorneys for Defendants Repro-Med Systems, Inc. and
     Andrew I. Sealfon
10
     HICKS THOMAS, LLP
11   John B. Thomas
     700 Louisiana St., Suite 2000
12   Houston, TX 77002
13   Telephone: (713) 547-9106
     Fax:          (713) 547-9150
14
     RAMEY & SCHWALLER, LLP
15   William P. Ramey, III
     5020 Montrose Blvd., Suite 750
16   Houston, TX 77006
17   Telephone:    (713) 426-3923
     Fax:          (832) 900-4941
18
     Attorneys for Plaintiff EMED Technologies Corporation
19
                              UNITED STATES DISTRICT COURT
20
                             EASTERN DISTRICT OF CALIFORNIA
21
     EMED TECHNOLOGIES CORPORATION, )                 Case No.: 2:19-cv-00598-TLN-CKD
22                                  )
               Plaintiff,           )                 STIPULATION OF DISMISSAL UNDER
23                                  )                 RULE 41 FED.R.CIV.P. AND ORDER
          v.                        )
24                                  )
                                    )
25   REPRO-MED SYSTEMS, INC.,       )
                                    )
26             Defendant.           )
                                    )
27                                  )

28
                                                  1
                  STIPULATION OF DISMISSAL UNDER RULE 41 FED.R.CIV.P. AND ORDER
            Case 2:19-cv-00598-TLN-CKD Document 73 Filed 05/27/20 Page 2 of 2


 1          The parties to this action having settled their dispute, it is hereby stipulated and agreed by

 2   and between the parties to this action, represented by their attorneys, as follows:

 3          1. The action, including all claims and counterclaims, are hereby dismissed with

 4              prejudice.

 5          2. Relief sought in any pending motions by any of the parties is denied.

 6          3. Each party is to bear its own costs and expenses and attorney fees.

 7   So agreed and stipulated.

 8

 9   DATED: May 26, 2020                           BOUTIN JONES INC.
10

11                                                 By:     /s/ Robert D. Swanson
                                                           Robert D. Swanson
12                                                         Attorneys for Defendants Repro-Med
                                                           Systems, Inc. and
13                                                         Andrew I. Sealfon

14

15   DATED: May 26, 2020                           RAMEY & SCHWALLER, LLP

16

17                                                 By:     /s/ William P. Ramey, III
                                                           William P. Ramey, III
18                                                         Attorneys for Plaintiff EMED
                                                           Technologies Corporation
19

20

21

22          IT IS SO ORDERED.
23

24
     Dated: May 27, 2020
25                                                              Troy L. Nunley
                                                                United States District Judge
26

27

28
                                                      2
                   STIPULATION OF DISMISSAL UNDER RULE 41 FED.R.CIV.P. AND ORDER
